DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s amendments in the response filed on 4/8/2021 has been considered by the Examiner. Currently claims 1-2, 5-6, 10, 12-16, 18, 20-31, 36-39 are pending, claims 1-2, 6, 10, 12-14, 18, 20-31, and 36-37 have been amended, claims 3-47-9, 11, 17, 19, and 33 are canceled, claims 32 and 34-35 are drawn to a nonelected embodiment and claim 39 is newly added. Applicant’s amendments to claims 1, 2, 6, 7, 13-14, 23, 26, and 37 have obviated the previously filed claim objections. Likewise, Applicant’s amendments to claims 10, 12, 13, 14, 18, 20-22, 26, 27, 29, 30, and 31 have obviated the previously filed rejections under 35 U.S.C 103(a). 
Claim Objections
Claims 12, 27, 29, and 30 are objected to because of the following informalities:  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 12, 16, 18, 23- 27, 30, and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda (5,291,748).
Regarding claim 1 Ueda teaches an apparatus comprising 
an infant holding area of at least one of an incubator and a baby warmer (automobile interior comprising vehicle seat Fig. 10); 
a heating system of at least one of the incubator and the baby warmer configured to warm the infant holding area (heater core 24);
wherein the apparatus is configured to determine a current value for one or more body physiological parameter(s) of an infant (temperature sensation estimating means 17) based on a plurality of inputs  (direct and indirect temperature sensation information detecting means 1, 2), and 
to control the heating system based on the determined current body physiological parameter(s) (Fig. 2 and Col. 7 lines 35-36 The control value determining means 16 obtains the deviation of the thermal sensation estimated by the thermal sensation 
wherein the plurality of inputs includes a prior obtained body temperature measurement, a prior obtained air temperature, and a prior obtained air velocity (Fig. 2 and Col. 5 lines 3-12 the inputs into the temperature sensation estimating means includes measurements from skin temperature, room temperature, and wind velocity), and 
wherein the current value for the one or more body physiological parameter(s) is determined based on a time varying function for the prior obtained body temperature measurement, the prior obtained air temperature, and the prior obtained air velocity (Fig. 3 and Col. 8 lines 28-35 and 44-57 The skin temperature is estimated on the basis of the rate of change of the temperature. More specifically, the skin temperature is obtained from the expression of the skin temperature = the skin temperature obtained in the previous estimation + rate of change of the temperature  x period of time …In the second and succeeding estimation process, the skin temperature is estimated from the above-mentioned expression on the basis of the rate of change of the temperature and initial skin temperature obtained the indirect thermal sensation detecting means 4, and the estimated skin temperature is supplied as the initial skin temperature for the next estimation). 
Regarding claim 2, Ueda teaches the limitations of claim 1 and wherein the one or more body physiological parameter(s) includes a body temperature parameter 
Regarding claim 12, Ueda teaches the limitations of claim 1 and wherein the apparatus is configured to determine the current value for one or more body physiological parameter(s) using one or more heat balance equation(s) (Col. 8 lines 28-35). 
Regarding claim 16, Ueda teaches the limitations of claim 1 and wherein the plurality of inputs further includes an input obtained from a physiological sensor (Fig. 2 inputs skin temperature, skin potential and brain wave) and an input obtained from an environmental sensor (Fig. 2 inputs room temperature, humidity, wind velocity and solar radiation). 
Regarding claim 18, Ueda teaches the limitations of claim 1 wherein the plurality of inputs further includes at least one of an input from a skin temperature sensor (infrared thermometer 2 which detects a skin temperature of the occupant’s face).
Regarding claim 23, Ueda teaches an apparatus comprising: an infant holding area of at least one of an incubator and a baby warmer (automobile interior comprising vehicle seat Fig. 10);
a heating system of at least one of the incubator and the baby warmer configured to warm the infant holding area (heater core 24);

and a time varying function for the prior obtained inputs (Fig. 3 and Col. 8 lines 28-35 and 44-57 The skin temperature is estimated on the basis of the rate of change of the temperature . More specifically, the skin temperature is obtained from the expression of the skin temperature = the skin temperature obtained in the previous estimation + rate of change of the temperature  x period of time …In the second and succeeding estimation process, the skin temperature is estimated from the above-mentioned expression on the basis of the rate of change of the temperature and initial skin temperature obtained the indirect thermal sensation detecting means 4, and the estimated skin temperature is supplied as the initial skin temperature for the next estimation);
 and wherein the apparatus is configured to control the heating system based on the determined current value for the one or more body physiological parameter(s) (Fig. 2 and Col. 7 lines 35-36 The control value determining means 16 obtains the deviation of the thermal sensation estimated by the thermal sensation estimating means 17; Col. 7 lines 46-51 The air condition control means 14a controls the temperature of a temperature –controlled air supplied into the room R, on the basis of the control values 
Regarding claim 24, Ueda teaches the limitations of claim 23 and wherein the one or more body physiological parameter(s) includes a body temperature parameter selected from the group consisting of a body core temperature, a blood temperature and a skin temperature (temperature; Col 1 lines 65-68 the thermal sensation estimating means for measuring the change of the skin temperature of the face continuously obtains information corresponding to the skin temperature irrespective of the position and direction of the face of an occupant, and an adequate air condition control can be conducted using the continuous information). 
Regarding claim 25, Ueda teaches the limitations of claim 23 and wherein the one or more body physiological parameter(s) is further based on at least one input that is other than input obtained from a body contacting temperature sensor (Fig. 2 inputs via infrared thermometer 2 includes skin temperature, skin potential and brain wave ).
Regarding claim 26, Ueda teaches the limitations of claim 23 and wherein the prior obtained input further includes a prior obtained input selected from the group consisting of a prior obtained input from a skin temperature sensor (Fig. 2 inputs via infrared thermometer 2 includes skin temperature, skin potential and brain wave). 
Regarding claim 27, Ueda teaches the limitations of claim 23 and wherein the one or more body physiological parameter(s) includes one or more body temperature parameter (skin temperature; Col 1 lines 65-68 the thermal sensation estimating means for measuring the change of the skin temperature of the face continuously obtains information corresponding to the skin temperature irrespective of the position and 
Regarding claim 30, Ueda teaches the limitations of claim 23 and wherein the apparatus is configured to determine the current value for one or more body physiological parameter(s) using one or more heat balance equation (Col. 8 lines 28-35). 
Regarding claim 39, Ueda teaches the limitations of claim 1 and wherein the prior obtained temperature measurement is at least one of a body core temperature measurement, a blood temperature measurement and a skin temperature measurement (Fig. 2 and Col. 5 lines 3-12 the inputs into the temperature sensation estimating means includes measurements from skin temperature). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (5,291,748) in view of Sato (2018/0118064).
Regarding claim 5, Ueda teaches the limitations of claim 1 as previously rejected above but does not teach wherein the plurality of inputs further includes an input obtained from a weight sensor.
However, Sato provides for a device within the same field of invention (thermal therapy), wherein input from a weight sensor controls the heating system (paragraphs [0146]-[0148]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include input obtained from a weight sensor as one of the plurality of inputs to control the output of the heating system based on a person’s weight. 
Claim 28 recites the same limitations of claim 5 as previously rejected above.
Claims 6, 10, 13, 14, 29, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (5,291,748) in view of Koch (Patent No. 6,048,304).
Regarding claim 6, Ueda teaches the limitations of claim1 . While Ueda provides one or more body physiological parameter(s) includes a skin temperature (see claim rejection 1) , it does not teach wherein the one or more body physiological parameter includes an internal body temperature parameter.
However, Koch provides for a correlation between core temperature and skin temperature (Col. 2 lines 48-52; It was surprisingly confirmed by model calculations and model experiments that there is a linear relationship between the skin temperature 
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the time varying function in Ueda such that the one or more body physiological parameter includes an internal temperature parameter since Koch provides the parameters are related. 
Regarding claim 10, Ueda teaches the limitations of claim1.While Ueda provides the apparatus is configured to determine the current value for one or more body physiological parameter by determining a time varying function for a body temperature parameter (see claim rejection 1) , it does not teach an internal body parameter (s) and determining a current value for the internal body temperature parameter using the time varying function for the internal body temperature parameter. 
However, Koch provides for a correlation between core temperature and skin temperature (Col. 2 lines 48-52; It was surprisingly confirmed by model calculations and model experiments that there is a linear relationship between the skin temperature measured at the patient in a defined skin area, the air temperature measured in the incubator, and the core or peripheral temperature of the patient). 
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the time varying function in Ueda to determine a  current value for an internal body temperature parameter using the time varying function for the internal body temperature parameter since Koch provides the parameters are related. 
Regarding claim 13, Ueda teaches the limitations of claim 1. While Ueda provides wherein the one or more body physiological parameter includes skin 
However, Koch provides for a correlation between core temperature and skin temperature (Col. 2 lines 48-52; It was surprisingly confirmed by model calculations and model experiments that there is a linear relationship between the skin temperature measured at the patient in a defined skin area, the air temperature measured in the incubator, and the core or peripheral temperature of the patient). 
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the time varying function in Ueda such that the one or more body physiological parameter includes a body core temperature and controlling the heating system to maintain the body core temperature since Koch provides the parameters are related. 
Regarding claim 14, Ueda teaches the limitations of claim 1. While Ueda provides wherein the one or more body physiological parameter (a skin temperature), and wherein the apparatus is configured to control the heating system to maintain the skin temperature at a setpoint, wherein apparatus is operative to establish the setpoint based on at least one input of the plurality of inputs (see claim rejection 1), it does not teach wherein the one or more body physiological parameter includes a body core temperature and maintaining the body core temperature. 
However, Koch provides for a correlation between core temperature and skin temperature (Col. 2 lines 48-52; It was surprisingly confirmed by model calculations and model experiments that there is a linear relationship between the skin temperature 
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the time varying function in Ueda such that the one or more body physiological parameter includes a body core temperature and since Koch provides the parameters are related. 
Claim 29 teaches the same limitations of claim 10 as previously rejected above.
Claim 31 teaches the same limitations of claim 13 as previously rejected above.
Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (5,291,748) in view of Koch (Patent No. 5,415,618). 
Regarding claim 15, Ueda teaches the limitations of claim 1 as previously rejected above and does not teach wherein the plurality of inputs further includes a characterizing input that is not an input obtained from a sensor. 
However, Koch teaches a device within the same field of invention (thermal therapy control of a person) where it includes sensor inputs (matrix 11) as well as input that is not an input obtained from a sensor (input 12 is provided for inputting data specific to the infant which includes variables for example age; Col. 4 lines 1-25). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a characterizing input that is not an input obtained from a sensor for the purposes of establishing condition desired values and ensuring the temperatures are not too cold or too warm.  
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (5,291,748) in view of Falk (2015/0182406), Koch (Patent No. 6,048,304), Winski (2016/0015927), Ten Eyck (2005/0215884), Koch (Patent No. 5,415,618), and in further view of Sadwick (2015/0204561). 
Regarding claim 20, Ueda teaches the limitations of claim 1 as previously rejected above. While Ueda teaches wherein the plurality of inputs further includes an input from a skin temperature sensor (infrared thermometer 2 which detects a skin temperature of the occupant’s face) it does not teach total blood content, input from a weight sensor, and patient length.
However, Falk teaches a device within the same field of invention (thermal therapy control) wherein the plurality of inputs include weight, size [0015] and blood saturation [0018].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified the inputs of Ueda to further include weight and total blood content since Falk teaches such inputs effect the recommended temperature range for each different temperature zone and the controller dynamically adjusts different temperature ranges for the different temperature zones continuously or at predefined periodic intervals which may also result in the generation of control signals adjusting the operation of heating devices [0049].
Ueda furthermore does not teach wherein the plurality of inputs further includes an input from a core temperature sensor. 
However, Koch provides for a correlation between core temperature and skin temperature (Col. 2 lines 48-52; It was surprisingly confirmed by model calculations and model experiments that there is a linear relationship between the skin temperature 
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the inputs in Ueda to further include an input from a body core temperature sensor since Koch provides the parameters are related. 
Ueda furthermore does not teach wherein the plurality of inputs further includes tidal volume, and breathing rate.
However, Winski provides for a device within the same field of invention (thermal therapy control) wherein the inputs include tidal volume [0047], respiratory rate, breathing period [0048] 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inputs of Ueda to further include the claimed inputs since Winski teaches parameters determined by other modules of system 100 and/or received through sensors 142 can be used by the control module, e.g. in a feedback manner, to adjust one or more therapy modes/settings/operations of system 100.  Alternatively, and/or simultaneously, signals and/or information received through user interface 120 may be used by the control module to adjust one or more therapy modes/settings/operations of system 100 [0046].
Ueda furthermore does not teach wherein the plurality of inputs further includes circulation period. 
However, Eyck provides for a device within the same field of invention (thermal therapy control) wherein the inputs include arterial blood pressure and non-invasive blood pressure [0057].

Ueda does not teach wherein the plurality of inputs further includes a patient gestational age, and a patient postnatal age. 
However, Koch ‘618 teaches a device within the same field of invention wherein the plurality of inputs include a patient gestational age and a patient postnatal age (table 13). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inputs of Ueda to further include the claimed inputs since Koch ‘618 provides  such inputs establish condition desired values and ensure the temperature are not too cold or too warm. 
Ueda does not teach wherein the plurality of inputs further includes elevation above sea level. 
However Sadwick teaches a device within the same field of invention (thermal therapy control/mobile thermostat) wherein an input inputs elevation [0192].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inputs in Ueda to further include elevation above sea level since Sadwick provides the device is configured to adjust heaters [0161].
Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (5,291,748) in view of Tsitlik (Pub. No. 2015/0272802). 
Regarding claim 21, Ueda teaches the limitations of claim 1 as previously rejected above. Ueda does not teach wherein the apparatus is operative to adjust the current value for the one or more body physiological parameter(s) responsively to an alarm condition being satisfied. 
However, Tsitlik teaches a device within the same field of invention (thermal therapy control) wherein the apparatus is operative for adjusting the determining responsively to an alarm condition being satisfied ([0027] an alarm may be generated when the warmer heater power is too high for a pre-determined period of time.  In another example, an alarm may be generated if the infant compartment 32 is below the preset temperature).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus such that it is operative to adjust the current value for the one or more body physiological parameter(s) responsively to an alarm condition for the purposes of allowing a caregiver to react to incubator controller prompts and to increase the quality of care given to the infant [0004]. 
Regarding claim 22, Ueda teaches the limitations of claim 1 as previously rejected above. While Ueda provides for adjusting the determining (Col. 7 lines 35-36) it does not teach adjusting the determining responsively to an alarm condition being satisfied wherein the alarm condition being satisfied is based on an input obtained from a sensor. 
. 
Claim(s) 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rapoport (Pub. No. 2016/0206493) in view of Lin (2012/0310439) and in further view of Kesler (Pub. No. 2012/0235633).
Regarding claims 36 and 37, Rapoport teaches an apparatus ([Abstract] A passive neonatal transport incubator useful for thermos-regulating a neonate) comprising:

a heating system for warming the infant holding area (the device is capable of providing thermoregulated air flow 108 [0050], FIG. 10A);
wherein the apparatus is operative to perform a process for controlling the heating system based on a body physiological parameter of the infant to warm the infant ([0063] heating/cooling module configured to control the temperature either by heating or cooling or both ….[0270] automatically controlling the incubator air temperature in order to maintain the temperature as measured by a skin temperature sensor according to the control temperature set by the operator); 
While Rapoport generally provides for wherein the apparatus is configured to determine a preferred location of the patient in an MRI or imaging device [0240], it is silent about specifically teaching, the apparatus is configured to determine a power level profile at each of several locations within an environment and to determine , based on the power level profiles, a preferred location of the apparatus within the environment for controlling the heating system to maintain the body physiological parameter of the infant. 
However, Lin teaches an electronic system comprising power supplies that store thermal profiles. Each thermal profile may correspond to a different physical location within the system. The power supply selects a particular thermal profile in response to determining the power supply location in the system. The power supply instructs the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust thermal therapy based on the sensed local environmental condition. 
The combination does not teach a preferred location of the apparatus within the environment.  However, Kesler teaches a medical device wherein [0634] The position and location information may also be used to optimize or coordinate power delivery…Likewise, position and orientation information may be used to move or provide feedback to a user or operator of a device to place a device in a favorable orientation or location to maximize power transmission efficiency, minimize losses, and the like. [0636] Power metering may be used to optimize power delivery efficiency…information related to the power received by the device may be used in conjunction with information about power output to identify unfavorable operating environments or frequencies.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine a preferred location based on the power level profiles since Kesler teaches a favorable location or orientation can maximize power efficiency and minimize losses...Large transmission losses may also indicate the presence of unwanted or unknown objects or materials and the source may turn down or off its power level until the unwanted object is removed or identified. 
Rapoport also provides regulating heat by controlling the power delivered to the heater [0005]. Therefore it would be advantageous to determine a preferred location of 
Regarding claim 38, Rapoport in view of Lin and Kesler teaches the limitations of claim 36 as previously rejected above. While Rapoport is silent about specifically teaching a predetermined prior obtained power level criteria including at least one of a lowest overall power consumption and a flattest power level profile, Kesler teaches optimizing or coordinating power delivery and identifying unfavorable operating environments or frequencies. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for the predetermined prior obtained power level criteria which includes at least one of a lowest power consumption and flattest power level profile since Kesler provides for optimizing power delivery, identifying unfavorable operating environments and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP 2144.05 (II-A)).
Response to Arguments
Applicant’s remarks in the response filed on 9/14/2020 has been considered by the Examiner but is not persuasive with respect to claims 1 and 23.
	Applicant recites on page 2 of the remarks “The present application provides examples of infant holding areas in Paragraphs [0059]-[0060] and Figs 3-4 which depict a baby warmer and an incubator that include an infant holding area 302. In each of these examples, the infant holding area is a specialized area that is designed in order to 
It is the position of the Examiner that Ueda’s compartment broadly reads on the claimed “incubator” and “infant warming area” as defined in the Specification. Paragraph [0029] recites a baby warmer has an open baby holding area and an incubator has a closed baby holding area. The area in which the infant would be placed in the car is considered to have an open area with respect to the interior of the car. Therefore, it is the position of the Examiner that Ueda’s infant warming area reads on the claimed baby warmer. While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. See MPEP § 2111.01, subsection II. The Examiner suggests amending the claim by adding structure to overcome the baby holding area in Ueda. 
Applicant’s amendments to claim 36 has been considered by the Examiner. Upon further consideration of the claim and in further view of Applicant’s remarks a new grounds of rejection is set forth over Rapoport (Pub. No. 2016/0206493) in view of Lin (2012/0310439) and in further view of Kesler (Pub. No. 2012/0235633).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Barsky (5,119,467) teaches a heat balance equation related to the claimed invention. Barsky teaches infants may lose heat in four ways: evaporation, convection, conduction, and radiation. Evaporative heat loss is dependent upon the incubator air 
Barsky however is silent about specifically teaching a time varying function for the prior obtained body temperature measurement. 
Van Oudenallen (9,320,642) teaches a warming holding area and discusses that many factors includes a patient’s heat balance include the patient’s gender, mass, age, height, average skin temperature, environmental conditions of the operating theatre (such as ambient temperature and pressure, relative humidity, velocity of air flow), surface area of the patient’s wound/exposed organs during the procedure (Col. 12 line 54-63). 
Van Oudenallen however is silent about specifically teaching a time varying function and its heat balance equation as a function of a body temperature measurement, air temperature, and air velocity is related to a heat flow of a surgical wound (Col. 16 lines 1-46). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M. Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.E/Examiner, Art Unit 3794                                                                                                                                                                                                        
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794